Citation Nr: 1742208	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Competently diagnosing acquired psychiatric disabilities and providing competent medical opinions regarding their etiologies, require specialized training.

2.  The Veteran and other lay witnesses of record are not licensed medical professionals and have not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to provide competent diagnoses of complex medical conditions, such as acquired psychiatric disabilities; thus, they are not competent to provide expert opinion evidence regarding the issue on appeal.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

3.  The Veteran and other lay witnesses of record are only competent to report on that of which they have personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

4.  The Veteran has been competently and credibly diagnosed with multiple acquired psychiatric disabilities, to include PTSD.

5.  The Veteran has submitted a lay statement from a former platoon member, who has competently indicated that the Veteran experienced a tank crash during his active duty service; service treatment records indicate that the Veteran suffered from a vehicular accident of some sort during his active duty service, which enhances the credibility of the former platoon member's statement.  Compare Statement of Friend, 1 (May 4, 2010), with Service Treatment Records, 30 (Apr. 11, 2014).

6.  Although the Veteran failed to report for his scheduled VA examination, he has been previously diagnosed with PTSD by competent medical professionals and the Board can reasonably infer that these diagnoses were attributed to his reported in-service stressor.  See VA Treatment Records, 49 (June 30, 2010) (VBMS); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

7.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Cohen v. Brown, 10 Vet. App. 128, 140 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


